          Case 2:17-cv-02648-SMB Document 65 Filed 01/30/19 Page 1 of 2




       Lynn M. Allen, State Bar Number 012612
 1     lallen@tysonmendes.com
       Sitar Bhatt, State Bar Number 029622
 2     sbhatt@tysonmendes.com
       TYSON & MENDES, LLP
 3     706 East Bell Road, Suite 129
       Phoenix, Arizona 85022
 4     Telephone: (602) 386-5656
       Facsimile: (602) 386-5657
 5     Attorneys for Defendant American Family Insurance

 6
                                   UNITED STATES DISTRICT COURT
 7
                                           DISTRICT OF ARIZONA
 8
     James W. Denby, a single male,                        )    No. 2:17-CV-2648-PHX-SMB
 9                                                         )
                                                           )    NOTICE OF SERVICE OF
10                                   Plaintiff,            )    DEFENDANT’S FIFTH
            vs.                                            )    SUPPLEMENTAL REPSONE TO
11                                                         )    MANDATORY INITIAL
     American Family Insurance, a licensed                 )    DISCOVERY RESPONSES
12                                                         )
     insurance company,                                    )
13                                                         )
                                    Defendant.             )
14                                                         )
15          Defendant American Family Insurance, by and through undersigned counsel, herein
16
     gives notice that it has this date served upon Plaintiff, via courtesy e-mail and U.S. Mail,
17
     its Fifth Supplemental Response to Mandatory Initial Discovery Responses.
18
19          DATED this 30th day of January, 2019.

20                                                    TYSON AND MENDES, LLP
21
                                                      By: /s/ Sitar Bhatt
22                                                        Lynn M. Allen
                                                          Sitar Bhatt
23                                                        Attorneys for Defendants

24
25
26
          Case 2:17-cv-02648-SMB Document 65 Filed 01/30/19 Page 2 of 2

     TYSON & MENDES, LLP



 1                                 CERTIFICATE OF SERVICE
 2         I hereby certify that on January 30, 2019, I electronically transmitted the attached
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 3   Notice of Electronic Filing to the following CM/ECF Registrants:
 4   Robert T. Mills
     Sean A Woods
 5   Jordan Wolff
     Angelini Mills Woods & Ori Law PLLC
 6   5055 N 12th Street, Suite 101
     Phoenix, Arizona 85014
 7   docket@millsandwoods.com
     jwolff@millsandwoods.com
 8   rmills@millsandwoods.com
     swoods@millsandwoods.com
 9   Attorneys for Plaintiff
10   By: /s/ Christie Carstensen
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                 2
